Citation Nr: 0639201	
Decision Date: 12/18/06    Archive Date: 01/04/07

DOCKET NO.  04-19 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for heart disease.

3.  Entitlement to service connection for arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran had active service from February 1946 to January 
1949.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manila, the Republic of 
the Philippines.


FINDINGS OF FACT

1.  Hypertension was not manifest in service or within one 
year thereafter, and is unrelated to the veteran's service.  

2.  Heart disease was not manifest in service or within one 
year thereafter, and is unrelated to the veteran's service.  

3.  Arthritis was not manifest in service or within one year 
thereafter, and is unrelated to the veteran's service.  


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by active 
service and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

2.  Heart disease was not incurred in or aggravated by active 
service and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

3.  Arthritis was not incurred in or aggravated by active 
service and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In the present case, the veteran's claim was received in June 
2001, after the enactment of the VCAA.  A letter dated in 
September 2003 informed the veteran of the evidence necessary 
to support a claim of entitlement to service connection.  He 
was asked to identify treatment of his claimed disabilities.  
The letter indicated that the veteran's service medical 
records were not available from the service department and 
described alternate forms of evidence the veteran could 
submit in support of his claim.  It explained how VA would 
help him obtain evidence in support of his claim.  

An April 2002 letter told the veteran that VA had requested 
records from identified providers.  It described the evidence 
that the veteran should submit in support of his claim.  

A September 2003 letter described the evidence that remained 
outstanding and asked the veteran to identify evidence that 
could be obtained in support of his claim.  It discussed the 
evidence that had been considered in the rating decision and 
noted that VA was responsible for obtaining certain types of 
evidence.  It also noted that VA would make reasonable 
efforts to obtain other types of evidence.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  Although the 
notices were provided to the veteran both before and after 
the initial adjudication, the veteran has not been prejudiced 
thereby.  The content of the notice provided to the veteran 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the veteran been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims. 

As the Federal Circuit Court has stated, it is not required 
"that VCAA notification must always be contained in a single 
communication from the VA."  Mayfield, supra, 444 F.3d at 
1333.  For the foregoing reasons, it is not prejudicial to 
the appellant for the Board to proceed to finally decide this 
appeal.

The Board notes that the National Personnel Records Center 
has reported that the veteran's records may have been lost in 
a fire at that facility.  The United States Court of Appeals 
for Veterans Claims (Court) has held that in cases where 
records once in the hands of the government are lost, the 
Board has a heightened obligation to explain its findings and 
conclusions and to consider carefully the benefit-of-the- 
doubt rule where applicable.  O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991).  The analysis below has been undertaken 
with this heightened duty in mind.  The case law does not, 
however, lower the legal standard for proving a claim for 
service connection but rather increases the Board's 
obligation to evaluate and discuss in its decision all of the 
evidence that may be favorable to the claimant.  Russo v. 
Brown, 9 Vet. App. 46 (1996).

Identified treatment records have been obtained and 
associated with the record.  VA examinations have been 
conducted.  Neither the veteran nor his representative has 
identified any additional evidence or information which could 
be obtained to substantiate the claim.  In fact, the veteran 
reported in March 2006 that he had no further information or 
evidence to submit.  The Board is also unaware of any such 
outstanding evidence or information.  Therefore, the Board is 
also satisfied that the RO has complied with the duty to 
assist requirements of the VCAA and the implementing 
regulations.

Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  

Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without evidence 
of a current disability, evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or during 
any applicable presumptive period) is not adequately 
supported, a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002). 

Having carefully reviewed the evidence regarding the 
veteran's claim, the Board concludes that service connection 
for the claimed disabilities is not warranted.  There is no 
reliable evidence indicating that these disabilities are 
related to the veteran's active service.  Rather, the 
evidence establishes a remote, post-service onset of the 
claimed disabilities.  The first evidence of hypertension in 
the record dates to June 1992.  A July 1985 medical 
certificate reflects a diagnosis of atherosclerotic heart 
disease and angina pectoris.  While an April 2002 letter from 
a private practitioner indicates that he had lost his records 
in the Mount Pinatubo eruption, the physician recalled that 
he had treated the veteran since 1949 for minor illness such 
as arthritis.  However, the first records reflecting 
complaints of joint pain and treatment for such complaints 
date to August 1998, when a treatment record indicates 
"check arthritis both legs."

The grant of service connection requires competent evidence 
to establish a diagnosis and, as in this case, relate the 
diagnosis to the veteran's service.  The evidence establishes 
a remote onset of the veteran's heart disease, hypertension, 
and arthritis.  The evidence of a link between these claimed 
disabilities and service is limited to the veteran's 
assertions; however, he is a layperson, and his own opinion 
regarding onset or cause is not competent.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

To the extent that the veteran has stated that he suffered 
from dizziness and headaches during and directly after 
service, and that he was treated by B.T.P., M.D. for such 
symptoms, the Board notes that Dr. P's April 2002 letter 
indicates that he did not treat the veteran for dizziness and 
headaches, but that he did see him due to complaints of chest 
pain in August 1988.  In a September 2003 affidavit, the 
veteran's wife indicated that the veteran suffered from chest 
pain, headache, and pain in his legs during service.  An 
additional September 2003 affidavit by a former service 
colleague indicates that the affiant observed the veteran 
becoming ill and noted that the veteran was seen at sick call 
for chest pain and dizziness.

The veteran is competent to report that he had pain and when 
it started.  Moreover, the veteran's wife and former service 
colleague are competent to report their observations of the 
veteran.  The Court has noted that symptoms, not treatment, 
are the essence of any evidence of continuity of 
symptomatology.  However, the Court has also noted that in a 
merits context the lack of evidence of treatment may bear on 
the credibility of the evidence of continuity.)  Savage v. 
Gober, 10 Vet. App. 488 (1997).  In this case, the assertions 
of symptoms during service are unsupported by contemporaneous 
records, are in conflict with post service treatment records, 
and are not reliable.  As noted previously, the first records 
evidencing treatment of the claimed disabilities are dated 
many years after the veteran's January 1949 discharge from 
service.  As such, service connection for hypertension, heart 
disease, and arthritis must be denied.

The Board concludes that there is no competent evidence of 
heart disease, hypertension or arthritis during service or 
within one year of separation and that there is no competent 
evidence linking the remote post-service disabilities to 
service.  To the extent that in 2003, Dr. Modi noted that 
veteran's statement that he had been a scout, was exposed to 
the elements and was in stress, such statement is not 
material as it does not tend to prove or disprove that any of 
the claimed disabilities are related to service. 

As noted above, service connection is granted for disability 
resulting from in-service disease or injury.  The 
preponderance of the evidence is against the claim and the 
doctrine of reasonable doubt is not applicable.  38 U.S.C.A § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).





ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for heart disease is 
denied.

Entitlement to service connection for arthritis is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


